Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21 are pending in the application. Claim 1 is amended, and Claim 21 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites the limitation "the inner radial segment" in line 9 and 10.  Claim 1 recites two inner radial segments, and it is unclear which one is being referred to in lines 9 and 10 without the indication of “of the ring” or “of the upper segment.” For examination purposes, "the inner radial segment" in line 9 and 10 will be construed as the inner radial segment of the upper segment.
Claim 1  recites the limitation "from a vertical height of the ring to at least a vertical height of the flange" in line 9 and 10. Structure can possess a height, but it is unclear the metes and bound of “from a vertical height of the ring to at least a vertical height of the flange.” It seems the applicant is trying to establish a distance from the ring to the flange. For examination, “from a vertical height of the ring to at least a vertical height of the flange” will be construed as a vertical distance from a point along the ring to a point along the flange as shown by H5 in fig. 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garman (US 20060060554) in view of Decock (US 11242181).

    PNG
    media_image1.png
    357
    252
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    442
    440
    media_image2.png
    Greyscale
Regarding Claim 1, Garman teaches “A neck for a plastic container suitable for holding pressurized content (Fig. 7 “container 20” and “neck” annotated; [0003] a plastic container for holding aerosol contents under pressure), the neck (Fig. 7 “neck” annotated) comprising: a ring (Fig. 1 “bead 30”); a flange (Fig. 1 “external support flange 36”); an upper segment disposed between the ring and the flange (Fig. 1 “neck finish 28”); and a lower segment disposed below the flange (Fig. 1 annotated); wherein an inner radial wall segment of the ring is radially offset outwardly from an inner radial wall segment of the upper segment (Fig. 5 “34” [0015]) and the inner radial wall segment (Fig. 5 annotated with dashed line from the beginning of chamfer at 34 to the flange 36 showing the area that is substantially straight down vertically from a distance starting at 34 to at least the flange 36) has an inner surface that extends downward longitudinally and substantially straight down 
    PNG
    media_image3.png
    315
    440
    media_image3.png
    Greyscale
vertically from a vertical height of the ring (Fig. 1 “bead 30”)to at least a vertical height of the flange (Fig. 1 “external support flange 36”).” 

    PNG
    media_image4.png
    62
    431
    media_image4.png
    Greyscale

Garman does not teach “forms a sharp corner associated with an interior surface of the ring and the inner radial wall segment is radially offset inwardly from the sharp corner.”
Decock teaches dispensing device that seals a container. Decock further teaches “forms a sharp corner (Fig. 2 annotated) associated with an interior surface of the ring (Fig. 2 annotated) and the inner radial wall segment (Fig. 2 annotated) is radially offset inwardly from the sharp corner (Fig. 2 annotated).” 

    PNG
    media_image5.png
    989
    705
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Garman to incorporate the teachings of Decock to square off the 

Regarding Claim 2, the combination teaches “wherein the neck (Fig. 7 “neck” annotated) is comprised of plastic (Fig. 7 Annotated [0020]).”

    PNG
    media_image6.png
    200
    440
    media_image6.png
    Greyscale


Regarding Claim 3, the combination teaches “wherein the neck (Fig. 7 “neck” annotated) is comprised entirely of plastic (Fig. 7 Annotated [0020]).”

    PNG
    media_image6.png
    200
    440
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    349
    450
    media_image7.png
    Greyscale
Regarding Claim 6, the combination teaches “The neck of claim 1 (Fig. 7 “neck” annotated), including a locator (Fig. 1 and 3 “locating element 38”).” 


Regarding Claim 7, the combination teaches “wherein the locator (Fig. 1 and 3 “locating element 38”) is provided on the flange (Fig. 1 “external support flange 36”) (Fig 1 and 3 [0016]).” 

    PNG
    media_image8.png
    194
    570
    media_image8.png
    Greyscale

Regarding Claim 9, the combination teaches “wherein the neck (Fig. 7 “neck” annotated) includes a plurality of locators (Fig. 3 “locating element 38” [0016]).” 

    PNG
    media_image8.png
    194
    570
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    465
    627
    media_image9.png
    Greyscale
Regarding Claim 14, the combination teaches “wherein the ring (Fig. 1 “bead 30” includes a formation extending vertically upward from an upper portion of the ring (Fig. 5 annotated).”



    PNG
    media_image10.png
    948
    809
    media_image10.png
    Greyscale

    PNG
    media_image1.png
    357
    252
    media_image1.png
    Greyscale
Regarding Claim 15, the combination teaches “An assembly for a plastic container (Fig. 1 and 10; [0003] and [0019]), 
    PNG
    media_image11.png
    138
    608
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale

the assembly comprising a neck (Fig. 7 “neck” annotated) as recited in claim 1 and a closure (Fig. 10 [0019]) 

    PNG
    media_image13.png
    452
    583
    media_image13.png
    Greyscale

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale
configured to cover an opening of the neck (Fig. 3 annotated) of said plastic container (Fig. 7 “container 20” and “neck” annotated; [0003]) (Fig. 1, 7, and 10 [0015] and [0019]).” 
    PNG
    media_image14.png
    44
    430
    media_image14.png
    Greyscale

[0015]
    PNG
    media_image15.png
    324
    602
    media_image15.png
    Greyscale

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale



    PNG
    media_image1.png
    357
    252
    media_image1.png
    Greyscale
Regarding Claim 16, The combination teaches “The assembly of claim 15 (Fig. 1 and 10; [0003] and [0019]), 
 
    PNG
    media_image11.png
    138
    608
    media_image11.png
    Greyscale


    PNG
    media_image16.png
    447
    381
    media_image16.png
    Greyscale

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale
 
wherein the closure (Fig. 10; [0019]) includes a valve. (Fig. 1, 7, and 10; [0015] and [0019])”
[0015] 
    PNG
    media_image15.png
    324
    602
    media_image15.png
    Greyscale


Regarding Claim 17, the combination teaches “wherein a portion of the closure (Fig. 10; [0019]) 

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale

extends over and around a portion of the ring (Fig. 1 “bead 30”) of the neck (Fig. 7 “neck” annotated) (Fig. 1, 7, and 10; [0015] and [0019]).”
[0015] 
    PNG
    media_image15.png
    324
    602
    media_image15.png
    Greyscale

    PNG
    media_image17.png
    125
    610
    media_image17.png
    Greyscale

Regarding Claim 18, The combination teaches “wherein the portion of the closure (Fig. 10; [0019]) 

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale

that extends over and around a portion of the ring (Fig. 1 “bead 30”)  substantially covers an outer radial portion of the ring (Fig. 1 “bead 30”)  (Fig. 1, 7, and 10; [0015] and [0019]).”
[0015] 
    PNG
    media_image15.png
    324
    602
    media_image15.png
    Greyscale

    PNG
    media_image17.png
    125
    610
    media_image17.png
    Greyscale


Regarding Claim 19, the combination teaches “wherein the formation extending vertically upward from an upper portion of the ring (Fig. 5 annotated) is disposed within a portion of the closure (Fig. 10; [0019]) 

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale

that extends over and around the ring of the neck (Fig. 7 “neck” annotated) (Fig. 1, 7, and 10; [0015] and [0019]).” 
[0015]
    PNG
    media_image15.png
    324
    602
    media_image15.png
    Greyscale

    PNG
    media_image17.png
    125
    610
    media_image17.png
    Greyscale


Regarding Claim 20, the combination teaches wherein the radial offset of the inner radial wall segment of the ring (Fig. 2 annotated ‘181) from the inner radial wall segment of the upper segment (Fig. 2 annotated ‘181) of the neck (Fig. 7 “neck” annotated) is covered by the closure (Fig. 10 [0019]) and provides an area for decompression (Fig. 2 annotated ‘181). 

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale


Regarding Claim 21, the combination teaches wherein the assembly includes an area for decompression (Fig. 2 annotated) that is radially interior to the ring (Fig. 1 “bead 30”) and is disposed between the ring (Fig. 1 “bead 30”) and a portion of the closure (Fig. 10 [0019]).

    PNG
    media_image12.png
    115
    615
    media_image12.png
    Greyscale


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Garman (US '554) in view of Decock (US '181) as applied to claim 1 above, and further in view of Cassoni (20180339843).
Regarding Claim 4, the combination teaches “The neck of claim 1 (Fig. 7 “neck” annotated), wherein the radial offset (Fig. 5 “34” [0015]).” 
    PNG
    media_image4.png
    62
    431
    media_image4.png
    Greyscale

The combination does not teach “is at least 0.90 mm.”
CASSONI teaches a container with a cap that seals the container closed. Cassoni further teaches “is at least 0.90 mm (Fig. 10 “first annular sealing surface 31” [0104] “The first annular sealing surface 31 may be longitudinally disposed at least 1 mm”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of CASSONI to include the sizing of “first annular sealing surface 31” (CASSINO) to the newly squared off to a sharp corner 

Regarding Claim 5, the combination teaches “The neck of claim 1 (Fig. 7 “neck” annotated), wherein the radial offset (Fig. 5 “34” [0015]).” 	
    PNG
    media_image4.png
    62
    431
    media_image4.png
    Greyscale

The combination does not teach “is about 0.92 mm.”
CASSONI teaches “is about 0.92 mm (Fig. 10 “first annular sealing surface 31” [0104] “The first annular sealing surface 31 may be longitudinally disposed at least 1 mm”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of CASSONI to include the sizing of “first annular sealing surface 31” (CASSINO) to the newly squared off to a sharp corner “chamfered 34” of “bead 30” (Garman) to create “the valve cup is sealed against the neck to prevent the escape of the propellant and loss of pressurization” (CASSINO [0005]), “conserve costs in production, shipment and/or storage” (CASSINO [0009]), and “to accommodate the different product delivery devices” (CASSINO [0013]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garman (US '554) in view of Decock (US '181) as applied to claim 1 above, and further in view of Patel (US 20120211457).
Regarding Claim 8, the combination teaches “The neck of claim 6 (Fig. 7 “neck” annotated), wherein the locator (Fig. 1 and 3 “locating element 38”).”
The combination does not teach “has a generally semi-circular shape.”
“has a generally semi-circular shape (fig 1 and 2 “semi-circle recesses 24 in support ledge 18”).”

    PNG
    media_image18.png
    779
    1138
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    765
    793
    media_image19.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Patel to change the shape of the “locating element 38” (Garman) to the “semi-circle recesses 24” (Patel) to create a neck that is “less susceptible to stress cracking and deformation” (Patel [0010]) and to allow the neck finish to be “constructed and arranged to withstand aerosol pressurization” (Patel [0011]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garman (US '554) in view of Decock (US '181) as applied to claim 1 above, and further in view of Marina (US 20170121047).
    PNG
    media_image20.png
    380
    571
    media_image20.png
    Greyscale

Regarding Claim 10, the combination teaches “The neck of claim 1 (Fig. 7 “neck” annotated), wherein a neck finish of the neck (Fig. 5).” 
The combination does not teach “has a weight of about 2.34 grams.”

    PNG
    media_image21.png
    302
    440
    media_image21.png
    Greyscale
MARINA teaches “has a weight of about 2.34 grams ([0063] “about” is being construed to be within +/- 0.3 g; Fig 4 and 1 and 7B).” 

    PNG
    media_image22.png
    138
    600
    media_image22.png
    Greyscale

    PNG
    media_image23.png
    143
    659
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    507
    671
    media_image24.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of MARINA to include the condition of a neck finish weight between 2.2-2.5 g (MARINA) to the neck of Garman to impact the structure of the neck “for a simpler more convenient handling in the overall process cycle of the blow-molding manufacturing of the container” and “allows for the material used in the neck to be a sufficient size so that the container or preform will support the gripper of the blow-mold machine” (MARINA [0063]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garman (US '554) in view of Decock (US '181) as applied to claim 1 above, and further in view of Chang (US 4342398).

    PNG
    media_image25.png
    659
    395
    media_image25.png
    Greyscale
Regarding Claim 11, the combination teaches “The neck of claim 1 (Fig. 7 “neck” annotated), wherein the neck (Fig. 7 “neck” annotated).”
The combination does not teach “has a weight of 6.0 grams ±0.3 grams.”
Chang teaches “has a weight of 6.0 grams ±0.3 grams (Fig. 1; col. 4 lines 47-50 “A typical upper neck or finish used in the container shown in FIG. 1 weighs about six grams while a light-weight finish according to the present invention weighs as low as two grams.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chang to include the neck weight constraint of six grams (Chang) to the neck of Garman to lessen the “deformation due to the internal pressure” for “the deformation is mainly caused by a low bending moment at the seating ring area, and, as a result, requires a thicker wall in the seating ring area to resist such deformation. The inability to distribute more material in the seating ring region in the formation of an oriented container is the main reason that a large functional seating ring is difficult to fabricate” (Chang [col. 2 line 32-40]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garman (US '554) in view of Decock (US '181) as applied to claim 1 above, and further in view of Heininger (US 20120082705).
Regarding Claim 12, the combination teaches “The neck of claim 1 (Fig. 7 “neck” annotated), wherein the neck (Fig. 7 “neck” annotated).”
The combination does not teach “is comprised of extrusion grade PET (EPET).”
Heininger teaches “is comprised of extrusion grade PET (EPET) ([0004] pictured below).”

    PNG
    media_image26.png
    235
    673
    media_image26.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Heininger to include specific material type of EPET (Heininger) to the neck of Garman for “the molding forces associated with the forming EPET containers are higher than the molding forces developed during the forming of PET containers” (Heininger [0004]).

Regarding Claim 13, the combination teaches “The neck of claim 1 (Fig. 7 “neck” annotated), wherein the neck (Fig. 7 “neck” annotated).”
The combination does not teach “is comprised of plastic having an intrinsic viscosity of about 1.1.”
Heininger teaches “is comprised of plastic having an intrinsic viscosity of about 1.1 ([0004] pictured below).”

    PNG
    media_image26.png
    235
    673
    media_image26.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Heininger to include specific material type of EPET (Heininger) with the viscosity of 1.0 to the neck of Garman for “the .

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 7 “Cassoni fails to teach or suggest the inclusion of a sharp corner in combination with an inner radial wall segment that is radially offset inwardly from the sharp corner and the inner radial wall segment has an inner surface that extends downward longitudinally and substantially straight down vertically from a vertical height of the ring to at least a vertical height of the flange,” and examiner replies that the combination of Garman in view of Cassoni teaches this limitation. Garman teaches a chamfered 34 on bead 30 and Fig. 5 annotated above with dashed line from the beginning of chamfer at 34 to the flange 36 showing the area that is substantially straight down vertically from a distance starting at 34 to at least the flange 36. Cassoni teaches in Fig. 10 “first annular sealing surface 31” [0104] “The first annular sealing surface 31 may be longitudinally disposed at least 1 mm,” and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of CASSONI to include the sizing of “first annular sealing surface 31” (CASSINO) to the newly squared off to a sharp corner “chamfered 34” of “bead 30” (Garman) to create “the valve cup is sealed against the neck to prevent the escape of the propellant and loss of pressurization” (CASSINO [0005]), “conserve costs in production, shipment and/or storage” (CASSINO [0009]), and “to accommodate the different product delivery devices” (CASSINO [0013]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant argues on pg. 7 “the illustrated portion of Cassoni is considered to comprise a "sharp corner," the purported "sharp corner" is clearly not taught or suggested in connection with an inner radial wall segment that is radially offset inwardly from the sharp corner and has an inner surface that extends downward longitudinally and substantially straight down vertically from a vertical height of the ring to at least a vertical height of the flange. Rather, Cassoni teaches various other inwardly radial formations that actually extend up and down - in contrast to what is recited,” and examiner replies that the combination of Garman in view of Cassoni teaches this limitation. Garman teaches a chamfered 34 on bead 30 and Fig. 5 annotated above with dashed line from the beginning of chamfer at 34 to the flange 36 showing the area that is substantially straight down vertically from a distance starting at 34 to at least the flange 36. Cassoni teaches in Fig. 10 “first annular sealing surface 31” [0104] “The first annular sealing surface 31 may be longitudinally disposed at least 1 mm,” and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of CASSONI to include the sizing of “first annular sealing surface 31” (CASSINO) to the newly squared off to a sharp corner “chamfered 34” of “bead 30” (Garman) to create “the valve cup is sealed against the neck to prevent the escape of the propellant and loss of pressurization” (CASSINO [0005]), “conserve costs in production, shipment and/or storage” (CASSINO [0009]), and “to accommodate the different product delivery devices” (CASSINO [0013]). In response to Cassoni teaching “various other inwardly radial formation,” applicant responds the claim uses the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements.
In response to applicants notes in IV. New Claim about support for claim 21 being in para. [0077], examiner responds that the disclosure only goes to para. [0050] and no para. [0077] has been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210323755, Sugawara teaches a container with an annular step part formed at the upper end inner periphery of the outer container;
US 6688487, Oakes teaches a container with an annular horizontal wall with a space when the top is in place;
US 6196404, Chen teaches a container and lid with a horizontal step with a space between the lid and container is for formed when lid closes the container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736